                   Case 18-11145-LSS           Doc 689        Filed 12/31/18        Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
_________________________________________
                                          )
In re:                                    )                            Chapter 11
                                          )
THE RELAY COMPANY, LLC, et al.,           )                            Case No. 18-11145 (LSS)
                                          )
            Debtors.1                     )                            Jointly Administered
                                          )
                                          )
_________________________________________ )

                 NOTICE OF (A) ENTRY OF FINDINGS OF FACT,
    CONCLUSIONS OF LAW, AND ORDER (I) APPROVING REVISED COMBINED
      DISCLOSURE STATEMENT AND CHAPTER 11 PLAN OF LIQUIDATION
        AS CONTAINING ADEQUATE INFORMATION ON A FINAL BASIS
     AND (II) CONFIRMING REVISED COMBINED DISCLOSURE STATEMENT
      AND CHAPTER 11 PLAN OF LIQUIDATION AND (B) EFFECTIVE DATE

       PLEASE TAKE NOTICE that an order (the “Confirmation Order”) of the Honorable
Laurie Selber Silverstein, United States Bankruptcy Judge for the District of Delaware,
confirming and approving the Revised Combined Disclosure Statement and Chapter 11 Plan of
Liquidation [Docket No. 649] (including all exhibits thereto and as the same may be amended,
modified or supplemented from time to time, the “Combined Plan and Disclosure
Statement”)2 was entered on December 19, 2018 [Docket No. 664].

       PLEASE TAKE FURTHER NOTICE that, on December 21, 2018, the Ontario
Superior Court of Justice (Commercial List) granted an order recognizing and enforcing the
Confirmation Order in Canada.

       PLEASE TAKE FURTHER NOTICE that all conditions precedent to effectiveness
pursuant to Article XV.B of the Combined Plan and Disclosure Statement have been satisfied or
waived. Therefore, today, December 31, 2018, is the Effective Date of the Combined Plan and
Disclosure Statement.

         1
           The debtors and debtors in possession in these cases and the last four digits of their respective Employer
Identification Numbers are: Relay Blocker, LLC (f/k/a Rockport Blocker, LLC) (5097), The Relay Group Holdings,
LLC (f/k/a The Rockport Group Holdings, LLC) (3025), Relay 1-P Holdings, LLC (f/k/a TRG 1-P Holdings, LLC)
(4756), Relay Intermediate Holdings, LLC (f/k/a TRG Intermediate Holdings, LLC) (8931), Relay Class D, LLC
(f/k/a TRG Class D, LLC) (4757), The Relay Group, LLC (f/k/a The Rockport Group, LLC) (5559), The Relay
Company, LLC (f/k/a The Rockport Company, LLC) (5456), Drydock Footwear, LLC (7708), DD Management
Services LLC (8274), and Relay Opco Canada ULC (f/k/a Rockport Canada ULC) (3548). The debtors’ mailing
address is 1220 Washington Street, West Newton, Massachusetts 02465.
       2
         Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the
Combined Plan and Disclosure Statement.



RLF1 20518437v.1
                   Case 18-11145-LSS   Doc 689     Filed 12/31/18     Page 2 of 4




        PLEASE TAKE FURTHER NOTICE that the Combined Plan and Disclosure
Statement and its provisions are binding on, among others, the Debtors, all holders of Claims and
Interests (irrespective of whether such Claims or Interests are impaired under the Combined Plan
and Disclosure Statement or whether the Holders of such Claims or Interests have accepted the
Combined Plan and Disclosure Statement), and any and all non-Debtor parties to executory
contracts and unexpired leases with the Debtors, as provided in the Combined Plan and
Disclosure Statement.

        PLEASE TAKE FURTHER NOTICE that any Holder of a Claim arising from the
rejection of an executory contract or unexpired lease pursuant to the Combined Plan and
Disclosure Statement must submit a Proof of Claim on account of such Claim by no later than
January 30, 2019 at 5:00 p.m. (prevailing Eastern Time) to the Claims Agent at the following
address: The Rockport Company, LLC Claims Processing Center c/o Prime Clerk LLC, 850
Third Avenue, Suite 412 Brooklyn, New York 11232. Any Proofs of Claim not submitted and
actually received by the Claims Agent by such date will be forever barred from assertion
against the Debtors and their Estates.

        PLEASE TAKE FURTHER NOTICE that the Administrative Expense Claim Bar Date
is January 30, 2019 at 4:00 p.m. (prevailing Eastern Time). Unless otherwise ordered by the
Bankruptcy Court, Holders of Administrative Expense Claims (other than the Holders of
Professional Fee Administrative Claims and the Claims of Governmental Units arising under
Section 503(b)(1)(B), (C), or (D) of the Bankruptcy Code) that do not file requests for allowance
and payment thereof on or before the Administrative Expense Claim Bar Date shall forever be
barred from asserting such Administrative Expense Claims against the Debtors and their Estates.

       PLEASE TAKE FURTHER NOTICE that all requests for compensation or
reimbursement of Professionals retained in these Chapter 11 Cases for services performed and
expenses incurred prior to the Effective Date shall be filed and served on (a) the Debtors’
counsel, Richards, Layton & Finger, P.A., One Rodney Square, 920 N. King Street, Wilmington,
DE 19801, Attn: Mark D. Collins, Michael J. Merchant and Amanda R. Steele, (b) the United
States Trustee, 844 King Street, Suite 2207, Lockbox #35, Wilmington, DE 19801, Attn: Brya
Keilson, and (c) counsel to the Creditors’ Committee (i) Cooley LLP, 1114 Avenue of the
Americas, New York, New York 10036 Attn: Jay Indyke, jindyke@cooley.com, and (ii)
Whiteford, Taylor & Preston LLC, 405 North King Street, Suite 500, Wilmington, Delaware
19801, Attn: Christopher M. Samis, csamis@wtplaw.com, and such other entities who are
designated by the Bankruptcy Rules, the Confirmation Order, or other order of the Bankruptcy
Court, by no later than January 30, 2019 at 4:00 p.m. (prevailing Eastern Time), unless
otherwise agreed by the Debtors.




                                               2
RLF1 20518437v.1
                   Case 18-11145-LSS      Doc 689    Filed 12/31/18   Page 3 of 4



       PLEASE TAKE FURTHER NOTICE that, after the Effective Date, all notices
previously provided to the U.S. Debtors shall be addressed to the Liquidating Trustee at the
following address:

                   The Relay Shoe Company, LLC
                   Liquidating Trustee c/o MHR Advisory Group
                   6701 Bay Parkway
                   3rd Floor
                   Brooklyn, New York 11204
                   Attn: Steve Balasiano
                   Telephone: (347) 905-5669
                   Email: steven@balasianolaw.com

       PLEASE TAKE FURTHER NOTICE that, after the Effective Date, all notices
previously provided to Rockport Canada shall be addressed to the Rockport Canada Plan
Administrator at the following address:

                   Richter Advisory Group Inc.
                   Adam Sherman
                   Pritesh Patel
                   Richter Advisory Group Inc.
                   181 Bay Street, Suite 3320
                   Bay Wellington Tower
                   Toronto ON M5J 2T3
                   Telephone: (416) 488-2345
                   Email: asherman@richter.ca
                           ppatel@richter.ca

       PLEASE TAKE FURTHER NOTICE that the copies of the Confirmation Order and
the Combined Plan and Disclosure Statement may be obtained and/or are available for review
without charge at the website of the Claims Agent, https://cases.primeclerk.com/rockport, or by
contacting the Claims Agent via telephone ((844) 224-1137).




                                                 3
RLF1 20518437v.1
                   Case 18-11145-LSS   Doc 689    Filed 12/31/18   Page 4 of 4



Dated: December 31, 2018
Wilmington, Delaware

                                        Respectfully submitted,
                                        RICHARDS, LAYTON & FINGER, P.A.

                                        /s/ Amanda R. Steele
                                         Mark D. Collins (No. 2981)
                                         Michael J. Merchant (No. 3854)
                                         Amanda R. Steele (No. 5530)
                                         One Rodney Square
                                         920 North King Street
                                         Wilmington, Delaware 19801
                                         Tel.: (302) 651-7700
                                         Fax: (302) 651-7701
                                         collins@rlf.com
                                         merchant@rlf.com
                                         steele@rlf.com

                                        Counsel to the Debtors and Debtors in Possession




                                              4
RLF1 20518437v.1
